Ewing, C.,
Concurring. — In Tiarks v. St. L. & I. Mt. Ry., 58 Mo. 45, this court said: “The fifth section of the damage act was designed to furnish an inducement for the roads to fence their track, where it was not deemed absolutely necessary to compel them to do so. By that section if the road is not fenced, and animals are killed at a place where the law does not require fences to be erected, the law raises the ioiference of negligence, and the corporation will be liable.” The fifth section does not require railroads to fence anywhere, and under that section the corporation is not liable, unless the injury occurred at a place where there was no lawful fence in fact; and, also, at a place where the company may or can fence if it so desires ; and at a place other than the crossing of a public highway. These are the conditions alone under which a recovery can be had under the fifth section of the damage act. Edwards v. H. & St. J. R. R., 66 Mo. 567; Wymore v. R. & St. J. R. R., 79 Mo. 247.
The second count of the petition does not, therefore, contain the necessary averments to bring the case within the requirements of the fifth section. It only alleges that the road was “not inclosed by a lawful fence,” and that the injury did not occur at the crossing of any public highway. It does not aver the other requisite necessary *517to state a cause of action under that section to-wit: that the injury occurred at a place where it had the right to fence. It requires all the elements to make a case under the fifth section. In other words: The injury must not occur at the crossing of a public highway; it must occur at a place where the company have the legal right to fence; and then they are not liable, if they hare a lawful fence where it did occur; but would be, if no lawful fence was there. For these reasons I hold the second count defective.
In my opinion the statement of the matters of inducement in the first count, as to the defendant being a corporation, etc., are sufficient to connect it with the subsequent counts, and as far as that goes the second count is good in an action, at least before a justice of the peace. With this explanation I concur in the reversal of the judgment.